Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maisels. 
Regarding independent claims 19 and 23, and dependent clam 27,  Maisels (US 2010/0288160) teaches a carbon aerogel having a carbon content percentage within the claimed range (85-100%) and being subject to heat treatment within the claimed 
It would have been obvious to one of ordinary skill at the time of filing to provide the claimed carbon content retention in order to obtain high carbon content in the final product aerogel that is being subject to heating in the reference. 
Regarding claims 21 and 29, due to the high carbon content the thermal conductivity would also be expected to be the same if theoretically heat treated as claimed. 
The aerogel can form a composite at a rate of 0.1 to 50% [0109] meaning the aerogel can be at lower carbon percentages dependent upon the desired application rendering obvious the dependent claimed percentage ranges. 
Given the use as printable ink the use of a “substrate” would be obvious. 
It is noted that the claim is to the aerogel blanket not the process of heating. Therefore, the examiner does not need to identify the exact process. 
The art clearly teaches heat treating the carbon aerogel and overlapping carbon content and therefore is considered to have the same composition claimed and properties absent a showing to the contrary.  
 
Allowable subject matter: 

Claims 1-4, 10-11, 15 and 17 are allowed. The art does not tech the claimed production 
method of producing the aerogel and the composition that is being mixed to produce a resulting aerogel blanket.

Response to Arguments
Applicant’s arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANIEL H MILLER/Primary Examiner, Art Unit 1783